       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 1 of 19



 1   AARON M. CLEFTON, Esq. (SBN 318680)
     PAUL L. REIN, Esq. (SBN 43053)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   ARTHUR RENOWITZKY
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
      ARTHUR RENOWITZKY,                             CASE NO.
11                                                   Civil Rights
             Plaintiff,
12                                                   COMPLAINT FOR PRELIMINARY AND
             v.                                      PERMANENT INJUNCTIVE RELIEF AND
13                                                   DAMAGES: DENIAL OF CIVIL RIGHTS
      GRISSOM’S CHAPEL AND                           AND ACCESS TO PUBLIC FACILITIES TO
14    MORTUARY, INC.; LISA BRADSHAW                  PHYSICALLY DISABLED PERSONS, PER
      LIVING TRUST,                                  FEDERAL AND CALIFORNIA STATUTES
15                                                   (including CIVIL CODE §§ 51, 52, 54, 54.1,
                                                     54.3 and 55; and HEALTH & SAFETY CODE
16           Defendants.                             §§ 19953 et seq.); INJUNCTIVE RELIEF PER
                                                     TITLE III, AMERICANS WITH
17                                                   DISABILITIES ACT OF 1990 (including 42
                                                     USC §§ 12181 et seq.)
18
                                                     DEMAND FOR JURY TRIAL
19

20          Plaintiff ARTHUR RENOWITZKY complains of Defendants GRISSOM’S CHAPEL

21   AND MORTUARY, INC.; LISA BRADSHAW LIVING TRUST, and each of them, and alleges

22   as follows:

23          1.      INTRODUCTION: During the pandemic, it is particularly important in the

24   public interest that funeral homes comply with laws requiring “full and equal access” for disabled

25   persons who must attend funeral services in their wheelchairs when attending mourning services

26   for family and friends of recently deceased loved ones. On April 6, 2021, Plaintiff, a paraplegic

27   wheelchair user, was denied proper access to disabled parking, paths of travel, and seating inside

28   the chapel at the Defendants’ Grissom’s Chapel and Mortuary located at 267 E. Lewelling Blvd.,
                                                       1
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 2 of 19



 1   San Lorenzo, California. Plaintiff experienced difficulty and embarrassment as a result of
 2   discrimination on the basis of his disability due to the lack of accessible parking and seating
 3   which detracted from his ability to support his friend whose father had just died. The
 4   discrimination caused him substantial difficulty and embarrassment at an already difficult time.
 5   Instead of being able to provide timely and undistracted support for one of his closest friends who
 6   was grieving the loss of her father, he was late to the funeral service due to the lack of sufficient
 7   number of designated accessible parking spaces. Then once inside, he was forced to sit at the
 8   back of the chapel away from his friends due to the lack of accessible seating and space for his
 9   wheelchair anywhere else. These barriers were foreseeable impediments to wheelchair using
10   disabled persons who would attend funerals at the Funeral Home. Plaintiff suffered the
11   humiliating loss of his federal and state civil rights because the Defendant owners and operators
12   of these particular facilities failed to provide the most basic access for disabled persons who
13   would attend as mourners and supporters of survivors.
14          2.      Plaintiff seeks to require that the facilities be made accessible, and that he be
15   compensated for his own personal physical, mental and emotional damages including the
16   embarrassment of being late to the funeral due to the lack of accessible parking spaces and being
17   separated from his friends during the funeral service due to the lack of accessible seating within
18   the chapel area. In addition to requiring that Defendants’ facilities be made more accessible to
19   disabled persons, as required by federal and state laws, Plaintiff seeks compensation for his
20   personal damages, and recovery of statutory attorneys’ fees, litigation expenses and costs incurred
21   for bringing this action.
22          3.      Defendants denied disabled Plaintiff ARTHUR RENOWITZKY accessible public
23   facilities, including compliant disabled accessible parking at the Grissom’s Chapel and Mortuary.
24   Plaintiff ARTHUR RENOWITZKY is a “person with a disability” or “physically handicapped
25   person” who requires the use of a wheelchair for mobility. He is unable to use portions of public
26   facilities which are not accessible to mobility disabled persons. On or about April 6, 2021,
27   Plaintiff was denied his civil rights to full and equal access at Grissom’s Chapel and Mortuary
28   under both California law and federal law, and continues to have his rights denied, because these
                                                        2
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 3 of 19



 1   facilities were not, and are not now, properly accessible to physically disabled persons, including
 2   those who must use a wheelchair or other assistive device for mobility due to the failure of
 3   Defendant owners and operators of the facilities to comply with the law.
 4           4.      Plaintiff seeks injunctive relief to require Defendants to make these facilities
 5   accessible to disabled persons and to ensure that any disabled person who attempts to patronize
 6   the subject premises will be provided accessible facilities. Plaintiff also seeks recovery of
 7   damages for his discriminatory experiences and denial of access and of civil rights, and repair the
 8   lack of access which is continuing as a result of Defendants’ failure to provide disabled accessible
 9   facilities. Plaintiff also seeks recovery of reasonable statutory attorney fees, litigation expenses
10   and costs, under federal and state law.
11           5.      JURISDICTION: This Court has jurisdiction of this action pursuant to 28 USC
12   section 1331 for violations of the Americans with Disabilities Act of 1990, 42 USC
13   sections 12101 et seq. Pursuant to pendant jurisdiction, attendant and related causes of action
14   arising from the same facts are also brought under California law, including but not limited to
15   violations of Health & Safety Code sections 19953-19959; California Civil Code sections 51, 52,
16   54, 54.1, 54.3 and 55; and Title 24 California Code of Regulations, the California State Building
17   Code.
18           6.      VENUE: Venue is proper in this court pursuant to 28 USC section 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is located in this
20   district and that Plaintiff’s causes of action arose in this district.
21           7.      INTRADISTRICT: This case should be assigned to the Oakland intradistrict as
22   the real property which is the subject of this action is located in this intradistrict and Plaintiff’s
23   causes of action arose in this intradistrict.
24           8.      PARTIES: Plaintiff is a qualified physically disabled person who cannot walk
25   due to paraplegia, and who requires use of a wheelchair for locomotion. He also owns a disabled
26   licensed vehicle which entitles him to park in a properly configured disabled accessible parking
27   space. He has been issued a California state placard for disabled parking.
28           9.      Defendants GRISSOM’S CHAPEL AND MORTUARY, INC.; and LISA
                                                           3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 4 of 19



 1   BRADSHAW LIVING TRUST, are and were the owners, operators, lessors and/or lessees of the
 2   subject business, property and buildings at all times relevant to this Complaint. Plaintiff is
 3   informed and believes that each of the Defendants herein is the agent, employee or representative
 4   of each of the other Defendants, and performed all acts and omissions stated herein within the
 5   scope of such agency or employment or representative capacity and is responsible in some
 6   manner for the acts and omissions of the other Defendants in proximately causing the damages
 7   complained of herein.
 8          10.     Grissom’s Chapel and Mortuary is a place of “public accommodation” and
 9   “business establishment” subject to the requirements of 42 USC section 12181(7)(F) of the
10   Americans with Disabilities Act of 1990; of California Health & Safety Code sections 19953 et
11   seq.; of California Civil Code sections 51 et seq.; and of California Civil Code sections 54 et seq.
12   On information and belief, Grissom’s Chapel and Mortuary and its facilities were built after July
13   1, 1970, and since then have undergone construction and/or “alterations, structural repairs, or
14   additions,” subjecting each such facility to disabled access requirements per Health & Safety
15   Code sections 19953-19959 et seq., and, as to construction and/or alterations since January 26,
16   1993, to the disabled access requirements of section 12183 of the Americans with Disabilities Act
17   of 1990. Such facilities constructed or altered since 1982 are also subject to “Title 24,” the
18   California State Architect’s Regulations, also known as the California Building Code. Further,
19   irrespective of the alteration history, such premises are subject to the “readily achievable” barrier
20   removal requirements of Title III of the Americans with Disabilities Act of 1990, as defined by
21   the ADA. 42 USC § 12181(9).
22                             FIRST CAUSE OF ACTION:
                             DAMAGES AND INJUNCTIVE RELIEF
23          FOR DENIAL OF FULL AND EQUAL ACCESS TO PUBLIC FACILITIES
                               IN A PUBLIC ACCOMMODATION
24           (California Health & Safety Code §§ 19955 et seq; Civil Code §§ 54 et seq.)
25          11.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
26   the factual allegations contained in Paragraphs 1 through 10, above, and incorporates them herein
27   by reference as if separately repled hereafter.
28          12.     Plaintiff ARTHUR RENOWITZKY and other similarly situated physically
                                                        4
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 5 of 19



 1   disabled persons, including those who require the use of an assistive device for mobility, are
 2   unable to use public facilities on a “full and equal” basis unless each such facility is in
 3   compliance with the provisions of California Health & Safety Code sections 19955 -19959.
 4   Plaintiff is a member of that portion of the public whose rights are protected by the provisions of
 5   Health & Safety Code sections 19955 et seq. Further, Plaintiff is also protected against policy
 6   and architectural barrier discrimination by California Civil Code sections 54 and 54.1, the
 7   “Disabled Persons Act.” “Individuals with disabilities or medical conditions have the same right
 8   as the general public to the full and free use of the streets, highways, sidewalks, walkways, public
 9   buildings, medical facilities, including hospitals, clinics, and physicians’ offices, public facilities,
10   and other public places.” Civil Code § 54(a). Furthermore, “Individuals with disabilities shall be
11   entitled to full and equal access, as other members of the general public, to accommodations,
12   advantages, facilities . . . places of public accommodation, amusement, or resort, and other places
13   to which the general public is invited.” Civil Code § 54.1(a). Additionally, any violation of the
14   ADA, including but not limited to any violation of 42 USC sections 12182 and 12183, is also
15   incorporated as a violation of the Disabled Persons Act. Civil Code §§ 54(c), and 54.1(d).
16           13.     Title 24, California Code of Regulations, formerly known as the California
17   Administrative Code and now also known as the California Building Code, was in effect at the
18   time of each alteration which, on information and belief, occurred at such public facility since
19   January 1, 1982, thus requiring access complying with the specifications of Title 24 whenever
20   each such “alteration, structural repair or addition” was carried out. On information and belief,
21   Defendants and/or their predecessors in interest carried out new construction and/or alterations,
22   structural repairs, and/or additions to such buildings and facilities during the period Title 24 has
23   been in effect. Further, Plaintiff alleges, on information and belief, that construction, alterations,
24   structural repairs, and/or additions which triggered access requirements at all relevant portions
25   Grissom’s Chapel and Mortuary, also occurred between July 1, 1970, and December 31, 1981,
26   and required access pursuant to the A.S.A. (American Standards Association) Regulations then in
27   effect, pursuant to the incorporated provisions of California Government Code sections 4450 et
28   seq. Further, on information and belief, additions to the building after the initial construction also
                                                         5
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 6 of 19



 1   occurred after January 1, 1972, triggering access requirements per Health and Safety Code section
 2   19959. Alterations or additions after January 26, 1993 trigger ADA liability and requirements per
 3   42 USC sections 12182 and 12183 of the ADA.
 4          14.     FACTUAL STATEMENT: Plaintiff Arthur Renowitzky founded the Life Goes
 5   on Foundation in 2008, “a non-political, non-profit organization,” created to “provide [spinal cord
 6   injury] survivors and their families with support to aid in the life-long process towards recovery.”
 7   See https://www.lgof.org/about_us . The Life Goes on Foundation works “nationally to advance
 8   the personal independence and wellness of individuals living with disabilities.” Plaintiff prides
 9   himself on not just his independence but on empowering other disabled persons, including
10   coaching for the Junior Warriors children’s wheelchair basketball team. A news report video
11   depicting the charity work that Plaintiff has done and his interactions with several NBA Warriors
12   players can be seen here: https://abc7news.com/community-events/paralyzed-dubs-fan-inspires-
13   community-and-the-warriors/5264759/.
14          15.     Plaintiff is a disabled person resulting from a spinal cord injury that he suffered
15   because of a random act of gun violence by a stranger in 2008. His spinal cord between the T2
16   and T3 vertebrae is severed. He has no feeling from his chest downward, and is unable to walk or
17   climb stairs. He uses a manual wheelchair and has good upper body strength from working out
18   and playing wheelchair basketball. Plaintiff relies on businesses and other public places to
19   provide accessible facilities so that he can carry out necessary tasks of daily living on an
20   independent basis.
21          16.     One of Plaintiff’s close friend’s father passed away from Covid-19, and Plaintiff’s
22   friend asked him to attend the funeral to support him in his grief. This was the second funeral
23   Plaintiff had attended within two months under similar circumstances. Of course Plaintiff agreed
24   to attend. The funeral was scheduled to take place on April 6, 2021, between 9 am and 12 pm.
25   Plaintiff did not want to be late. Although it was only a 15 minute drive, he left early at 8:15 in
26   Hayward, California, and drove himself to Grissom’s Chapel and Mortuary in San Lorenzo,
27   California. When Plaintiff arrived at the funeral home around 8:30 am, he drove through the
28   parking lot of the facility to look for an accessible parking space. Although there were, on
                                                        6
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
         Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 7 of 19



 1   information and belief, approximately 30 parking spaces in the Grissom’s Chapel and Mortuary
 2   parking lot, Plaintiff saw only one designated accessible parking space.1 Since that space was
 3   already occupied, Plaintiff went in search for a parking space on the street that would be safe for
 4   him to park in. Plaintiff also noticed that even had he been able to park in the designated
 5   “accessible” parking space, there was not curb ramp that would allow him to use the walkway
 6   adjacent to the building. Also the path from the disabled parking to the front entrance was
 7   blocked by a mechanical device protruding from the building into the designated accessible
 8   walkway. These barriers meat that Plaintiff or any other disabled person who used the disabled
 9   parking space would have to travel in the vehicular driveway to reach the front entrance.
10          17.     Grissom’s Chapel and Mortuary is located on a busy street in San Lorenzo. It is
11   difficult for Plaintiff to exit his vehicle from the driver’s side of the car when he parks on a busy
12   street because he needs to be able to assemble his wheelchair on the driver’s side of the car before
13   he transfers out of the car and into the wheelchair. Therefore, rather than park on the busy street,
14   Plaintiff began to look for parking spaces on side streets which would allow him a safer exit from
15   his vehicle.
16          18.     After driving around the neighborhood for at least 30 minutes, Plaintiff finally
17   located a relatively safe parking space on a quieter street a few blocks from Grissom’s Chapel and
18   Mortuary. He put his wheelchair together, transferred into it from his vehicle, and pushed himself
19   to the funeral home. When he arrived at the boundary of the site, he saw that there was no
20   accessible route to the entrance for him to use. He was forced to push himself through a long
21   vehicular driveway to reach the front entrance. By the time Plaintiff arrived, it was 9:30 am, and
22   the funeral service had already begun. A few of Plaintiff’s friends were still waiting for him
23   outside of Grissom’s Chapel and Mortuary. He greeted his friends, and the group headed towards
24   the door.
25          19.     As he exited the public sidewalk and entered Defendants’ property, Plaintiff saw
26   that the only path of travel accessible to him required him to travel in the vehicular driveway due
27
     1
      A parking lot with excess of 25 spaces is required to have two accessible parking spaces, not
28   one. 2010 ADAS § 208.2; 1991 ADAAG § 4.1.2(5)(a); 2019 Cal. Bldg. Code 11B-208.2.
                                                       7
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 8 of 19



 1   to the lack of a curb cut or ramp at the beginning of the sidewalk. There was a ramp part way
 2   down the sidewalk, but as he approached it, Plaintiff saw that even if wheeled up the ramp, the
 3   sidewalk was too narrow to be accessible due to an object protruding from the wall between the
 4   curb ramp and the entrance to Grissom’s Chapel and Mortuary. Therefore, Plaintiff was forced to
 5   push himself in the vehicular path of travel all the way from the property line until he reached the
 6   main entrance to the funeral home. While traveling down the vehicular path of travel, Plaintiff’s
 7   friends had to shield him from oncoming cars who were exiting the funeral home parking lot,
 8   because Plaintiff can be more difficult to see than a standing pedestrian while he is traveling in
 9   his wheelchair.
10          20.     Plaintiff and his friends entered Grissom’s Chapel and Mortuary, and they found
11   the room where the visitation and funeral service was being held. The room was set up in a way
12   that made it difficult for Plaintiff to participate in the funeral service. The room had
13   approximately ten rows of pews which were fixed to the floor on either side of a central aisle.
14   There was also a row of moveable chairs at the very back of the room. The casket was at the
15   front of room, and people were viewing the body before and after the service by traveling up and
16   down the center aisle between the rows of pews.
17          21.     Upon entering the room where the service was being held, Plaintiff saw that his
18   choices for seating would be very limited. His friends sat down in the pews, but there was no
19   way for Plaintiff to transfer from his wheelchair to the pews, so he looked for alternative seating.
20   There was also no designated wheelchair seating, so Plaintiff ended up having to sit in his
21   wheelchair at the very back of the center aisle, slightly behind the last row of pews and away
22   from his friends. Plaintiff’s wheelchair was impeding the people traveling up and down the
23   center aisle making it more difficult for people to get to their seats and view the body, but he had
24   no other choice of seating. The placement of his wheelchair caused Plaintiff embarrassment and
25   unwanted attention from other funeral attendees.
26          22.        Although the funeral service was scheduled to last until 12 pm, Plaintiff decided
27   to leave early at around 11 am due to the embarrassment and difficulty the barriers to access at
28   Grissom’s Chapel and Mortuary were causing him. Plaintiff said a quick farewell to his friends
                                                         8
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 9 of 19



 1   and pushed himself back to his car feeling dejected and disappointed that he was unable to
 2   support his friend through the loss of his father.
 3          23.     The above referenced barriers to access are listed without prejudice to Plaintiff
 4   citing additional barriers to access by an amended complaint after inspection by Plaintiff’s access
 5   consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011); Doran v. 7-Eleven, Inc.
 6   524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier One Imports (USA), Inc., 631 F.3d 939 (9th Cir.
 7   2011). All of these barriers to access render the premises inaccessible to physically disabled
 8   persons who are mobility impaired, such as Plaintiff, and are barriers Plaintiff may encounter
 9   when he returns to the premises. All facilities must be brought into compliance with all
10   applicable federal and state code requirements, according to proof.
11          24.     Further, each and every violation of the Americans with Disabilities Act of 1990
12   also constitutes a separate and distinct violation of California Civil Code section 54(c) and
13   54.1(d), thus independently justifying an award of damages and injunctive relief pursuant to
14   California law, including but not limited to Civil Code sections 54.3 and 55.
15          25.     INJUNCTIVE RELIEF: Plaintiff seeks injunctive relief to prohibit the acts and
16   omissions of Defendants as complained of herein which are continuing on a day-to-day basis and
17   which have the effect of wrongfully excluding Plaintiff and other members of the public who are
18   physically disabled from full and equal access to these public facilities. Such acts and omissions
19   are the cause of humiliation and mental and emotional suffering of Plaintiff in that these actions
20   continue to treat Plaintiff as an inferior, and second-class citizen. They serve to discriminate
21   against him on the sole basis that he is a person with disabilities who requires the use of a
22   wheelchair or other assistive device for movement in public places, including the addition of fully
23   complaint accessible parking and accessible paths of travel from the parking to the entrance of the
24   funeral home. Such alterations, on information and belief, would not be very expensive or
25   difficult to do in order to provide a fully accessible parking, paths of travel, and seating. Such
26   work could likely be accomplished for a few thousand dollars and would not require building
27   permits.
28          26.     Plaintiff is deterred from returning to use these facilities, because the lack of
                                                          9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 10 of 19



 1   access will foreseeably cause him further difficulty, discomfort and embarrassment, and Plaintiff
 2   is unable, so long as such acts and omissions of Defendants continue, to achieve equal access to
 3   and use of these public facilities. Therefore, Plaintiff cannot return to patronize Grissom’s
 4   Chapel and Mortuary and its facilities, and is deterred from further patronage until these facilities
 5   are made properly accessible for disabled persons. Plaintiff intends to return for “pre-need”
 6   funeral arrangements, and will return to the subject premises if it is made accessible to shop for
 7   these services and price other funeral related service. Further, the subject funeral home is a
 8   frequently used facility near Plaintiff’s home in the Bay Area, and Plaintiff will likely need to
 9   return for one or more funerals in the future.
10           27.     The acts of Defendants have proximately caused and will continue to cause
11   irreparable injury to Plaintiff if not enjoined by this Court. Plaintiff seeks injunctive relief as to
12   all inaccessible areas of the premises that he has personally encountered, and, as to all areas
13   identified during this litigation by Plaintiff’s access consultant, that he or other physically
14   disabled persons may encounter in the future. Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir.
15   2008); Chapman v. Pier One Imports (USA), Inc., 631 F. 3d 939 (9th Cir. 2011); Oliver v. Ralphs
16   Grocery Co., 654 F.3d 903 (9th Cir. 2011). As to those of the Defendants that currently own,
17   operate, and/or lease (from or to) the subject premises, Plaintiff seeks preliminary and permanent
18   injunctive relief to enjoin and eliminate the discriminatory practices and barriers that deny full
19   and equal access for disabled persons, and for reasonable statutory attorney fees, litigation
20   expenses and costs.
21           28.     Wherefore Plaintiff asks this Court to preliminarily and permanently enjoin any
22   continuing refusal by Defendants to grant full and equal access to Plaintiff in the ways
23   complained of and to require Defendants to comply forthwith with the applicable statutory
24   requirements relating to access for disabled persons. Such injunctive relief is provided by
25   California Health & Safety Code section 19953 and California Civil Code section 55, and other
26   law. Plaintiff further requests that the Court award damages pursuant to Civil Code section 54.3
27   and other law and attorney fees, litigation expenses, and costs pursuant to Health & Safety Code
28   section 19953, Civil Code sections 54.3 and 55, Code of Civil Procedure section 1021.5 and other
                                                         10
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 11 of 19



 1   law, all as hereinafter prayed for.
 2          29.     DAMAGES: As a result of the denial of full and equal access to the described
 3   facilities and due to the acts and omissions of Defendants and each of them in owning, operating,
 4   leasing, constructing, altering, and maintaining the subject facilities, Plaintiff has suffered a
 5   violation of his civil rights, including but not limited to rights under Civil Code sections 54 and
 6   54.1, and has suffered difficulty, discomfort and embarrassment, and physical, mental and
 7   emotional personal injuries, all to his damages per Civil Code section 54.3, including general and
 8   statutory damages, and treble damages, as hereinafter stated. Defendants’ actions and omissions
 9   to act constitute discrimination against Plaintiff on the basis that he was and is physically disabled
10   and unable, because of the architectural and other barriers created and/or maintained by the
11   Defendants in violation of the subject laws, to use the public facilities on a full and equal basis as
12   other persons. These violations have deterred Plaintiff from returning to attempt to patronize
13   Grissom’s Chapel and Mortuary and will continue to cause him damages each day these barriers
14   to access continue to be present.
15          30.     TREBLE DAMAGES: Plaintiff has been damaged by Defendants’ wrongful
16   conduct and seeks the relief that is afforded by Civil Code sections 54, 54.1, and 54.3. At all
17   times herein mentioned, Defendants were fully aware that significant numbers of potential users
18   of their public facilities were and are and will be physically disabled persons, including mobility-
19   impaired persons, and would have need of facilities that complied with California Title 24 and
20   ADAAG standards for accessible facilities. This is particularly so given that funeral services are
21   disproportionately used by elderly and disabled persons who Defendants are aware require
22   accessible restroom and parking facilities. Despite this knowledge, Defendants installed and
23   maintained the physical barriers complained of, and failed to remove these barriers, and have
24   failed to provide properly accessible facilities, including but not limited to those previously noted
25   hereinabove, as required by state and federal law. On information and belief, Defendants have
26   ignored complaints about the lack of proper disabled access by Plaintiff and by other disabled
27   persons. On information and belief, Defendants maintained these architectural barriers despite
28   actual knowledge that Plaintiff and other disabled individuals would be unable to fully access the
                                                        11
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 12 of 19



 1   funeral home and encounter illegal barriers which would deny them full and equal access when
 2   they attempt to do so.
 3          31.     At all times herein mentioned, Defendants knew, or in the exercise of reasonable
 4   diligence should have known, that their barriers and practices at the subject facilities violated
 5   disabled access requirements and standards, and would have a discriminatory effect upon Plaintiff
 6   and upon other physically disabled persons, but Defendants have failed to rectify the violations,
 7   and presently continue a course of conduct of maintaining architectural and policy barriers that
 8   discriminate against Plaintiff and similarly situated disabled persons. Furthermore, funeral home
 9   services should comfort those who are grieving, not cause grief. For the foregoing reasons,
10   Plaintiff alleges that an award of statutory treble damages is appropriate.
11          32.     FEES AND COSTS: As a result of Defendants’ acts, omissions, and conduct,
12   Plaintiff has been required to incur attorney fees, litigation expenses, and costs as provided by
13   statute, in order to enforce Plaintiff’s rights and to enforce provisions of the law protecting access
14   for disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
15   seeks recovery of all reasonable attorney fees, litigation expenses, and costs, pursuant to the
16   provisions of Civil Code sections 54.3 and 55, and California Health & Safety Code section
17   19953. Additionally, Plaintiff’s lawsuit is intended to require that Defendants make their
18   facilities accessible to all disabled members of the public, justifying “public interest” attorney
19   fees, litigation expenses and costs pursuant to the provisions of California Code of Civil
20   Procedure section 1021.5 and other applicable law.
21          WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter stated.
22                          SECOND CAUSE OF ACTION:
      VIOLATION OF CALIFORNIA LAW INCLUDING: THE UNRUH ACT, CIVIL CODE
23      SECTIONS 51 AND 52, AND THE AMERICANS WITH DISABILITIES ACT AS
                                  INCORPORATED
24                          BY CIVIL CODE SECTION 51(f)
25          33.     Plaintiff re-pleads and incorporates by reference, as if fully set forth hereafter, the
26   factual allegations contained in Paragraphs 1 through 32 of this Complaint and incorporates them
27   herein as if separately re-pleaded.
28          34.     At all times relevant to this complaint, California Civil Code section 51 has
                                                        12
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 13 of 19



 1   provided that physically disabled persons are free and equal citizens of the state, regardless of
 2   medical condition or disability:
 3           All persons within the jurisdiction of this state are free and equal, and no matter
             what their sex, race, color, religion, ancestry, national origin, disability, or medical
 4           condition are entitled to the full and equal accommodations, advantages, facilities,
             privileges, or services in all business establishments of every kind whatsoever.
 5

 6   Civil Code § 51(b). [Emphasis added.]
 7           35.     California Civil Code section 52 provides that the discrimination by Defendants
 8   against Plaintiff on the basis of his disability constitutes a violation of the general anti-
 9   discrimination provisions of sections 51 and 52.
10           36.     Each of Defendants’ discriminatory acts or omissions constitutes a separate and
11   distinct violation of California Civil Code section 52, which provides that:
12           Whoever denies, aids or incites a denial, or makes any discrimination or distinction
             contrary to section 51, 51.5, or 51.6 is liable for each and every offense for the
13           actual damages, and any amount that may be determined by a jury, or a court sitting
             without a jury, up to a maximum of three times the amount of actual damage but in
14           no case less than four thousand dollars ($4,000), and any attorney’s fees that may
             be determined by the court in addition thereto, suffered by any person denied the
15           rights provided in Section 51, 51.5, or 51.6.
16           37.     Any violation of the Americans with Disabilities Act of 1990 also constitutes a
17   violation of California Civil Code section 51(f), thus independently justifying an award of
18   damages and injunctive relief pursuant to California law, including Civil Code section 52. Per
19   Civil Code section 51(f), “A violation of the right of any individual under the Americans with
20   Disabilities Act of 1990 (Public Law 101-336) shall also constitute a violation of this section.”
21           38.     The actions and omissions of Defendants as herein alleged constitute a denial of
22   access to and use of the described public facilities by physically disabled persons within the
23   meaning of California Civil Code sections 51 and 52. As a proximate result of Defendants’
24   action and omissions, Defendants have discriminated against Plaintiff in violation of Civil Code
25   sections 51 and 52, and are responsible for statutory, compensatory and treble damages to
26   Plaintiff, according to proof.
27           39.     FEES AND COSTS: As a result of Defendants’ acts, omissions and conduct,
28   Plaintiff has been required to incur attorney fees, litigation expenses and costs as provided by
                                                         13
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 14 of 19



 1   statute in order to enforce Plaintiff’s rights and to enforce provisions of law protecting access for
 2   disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
 3   seeks recovery of all reasonable attorney fees, litigation expenses and costs pursuant to the
 4   provisions of California Civil Code sections 51 and 52. Additionally, Plaintiff’s lawsuit is
 5   intended to require that Defendants make their facilities and policies accessible to all disabled
 6   members of the public, justifying “public interest” attorney fees, litigation expenses and costs
 7   pursuant to the provisions of California Code of Civil Procedure section 1021.5 and other
 8   applicable law.
 9                   WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter
10   stated.
11                               THIRD CAUSE OF ACTION:
               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
12                                  42 USC §§ 12101 et seq
13             40.   Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,
14   the allegations contained in Paragraphs 1 through 39 of this Complaint and incorporates them
15   herein as if separately re-pleaded.
16             41.   In 1990 the United States Congress made findings that laws were needed to more
17   fully protect “some 43,000,000 Americans [with] one or more physical or mental disabilities;”
18   that “historically, society has tended to isolate and segregate individuals with disabilities;” that
19   “such forms of discrimination against individuals with disabilities continue to be a serious and
20   pervasive social problem;” that “the Nation’s proper goals regarding individuals with disabilities
21   are to assure equality of opportunity, full participation, independent living, and economic self-
22   sufficiency for such individuals;” and that “the continuing existence of unfair and unnecessary
23   discrimination and prejudice denies people with disabilities the opportunity to compete on an
24   equal basis and to pursue those opportunities for which our free society is justifiably famous...”
25   42 U.S.C. §12101.
26             42.   Plaintiff is a qualified individual with a disability as defined in the Rehabilitation
27   Act and in the Americans with Disabilities Act of 1990.
28             43.   In passing the Americans with Disabilities Act of 1990 (hereinafter “ADA”),
                                                        14
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 15 of 19



 1   Congress stated as its purpose:
 2          It is the purpose of this Act
 3          (1) to provide a clear and comprehensive national mandate for the elimination of
            discrimination against individuals with disabilities;
 4
            (2) to provide clear, strong, consistent, enforceable standards addressing discrimination
 5          against individuals with disabilities;
 6          (3) to ensure that the Federal Government plays a central role in enforcing the standards
            established in this Act on behalf of individuals with disabilities; and
 7
            (4) to invoke the sweep of congressional authority, including the power to enforce the
 8          fourteenth amendment and to regulate commerce, in order to address the major areas of
            discrimination faced day-to-day by people with disabilities.
 9

10   42 USC § 12101(b).
11          44.       As part of the ADA, Congress passed “Title III - Public Accommodations and
12   Services Operated by Private Entities” (42 USC § 12181 et seq.). The subject property and
13   facility is one of the “private entities” which are considered “public accommodations” for
14   purposes of this title, which includes but is not limited to any “funeral parlor.” 42 USC
15   § 12181(7)(F).
16          45.       The ADA states that “No individual shall be discriminated against on the basis of
17   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
18   or accommodations of any place of public accommodation by any person who owns, leases, or
19   leases to, or operates a place of public accommodation.” 42 U.S.C. § 12182. The specific
20   prohibitions against discrimination include, but are not limited to the following:
21   § 12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It shall be discriminatory to afford an
22   individual or class of individuals, on the basis of a disability or disabilities of such individual or
23   class, directly, or through contractual, licensing, or other arrangements, with the opportunity to
24   participate in or benefit from a good, service, facility, privilege, advantage, or accommodation
25   that is not equal to that afforded to other individuals.”
26   § 12182(b)(2)(A)(ii): “a failure to make reasonable modifications in policies, practices, or
27   procedures when such modifications are necessary to afford such goods, services, facilities,
28   privileges, advantages, or accommodations to individuals with disabilities...;”
                                                         15
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 16 of 19



 1   § 12182(b)(2)(A)(iii): “a failure to take such steps as may be necessary to ensure that no
 2   individual with a disability is excluded, denied service, segregated, or otherwise treated
 3   differently than other individuals because of the absence of auxiliary aids and services...;”
 4   § 12182(b)(2)(A)(iv): “a failure to remove architectural barriers, and communication barriers that
 5   are structural in nature, in existing facilities... where such removal is readily achievable;”
 6   § 12182(b)(2)(A)(v): “where an entity can demonstrate that the removal of a barrier under clause
 7   (iv) is not readily achievable, a failure to make such goods, services, facilities, privileges,
 8   advantages, or accommodations available through alternative methods if such methods are readily
 9   achievable.”
10   The acts and omissions of Defendants set forth herein were in violation of Plaintiff’s rights under
11   the ADA and the regulations promulgated thereunder, 28 C.F.R. Part 36 et seq.
12          46.     The removal of each of the physical barriers complained of by Plaintiff as
13   hereinabove alleged, were at all times herein mentioned “readily achievable” under the standards
14   of sections 12181 and 12182 of the ADA. As noted hereinabove, removal of each and every one
15   of the architectural and/or policy barriers complained of herein were already required under
16   California law. Further, on information and belief, alterations, structural repairs or additions
17   since January 26, 1993, have also independently triggered requirements for removal of barriers to
18   access for disabled persons per section 12183 of the ADA. In the event that removal of any
19   barrier is found to be “not readily achievable,” Defendants still violated the ADA, per
20   section 12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages and
21   accommodations through alternative methods that were “readily achievable.”
22          47.     The ability to park. safely enter facilities on an accessible path of travel, and
23   having an accessible place to sit is a fundamental necessity of accessing and using a funeral
24   parlor. Therefore, the benefits of creating these accessible features do not exceed the costs of
25   readily achievable barrier removal. These costs are fundamental to doing business, like any other
26   essential function of operating a funeral parlor, such as the costs of as ensuring fire safety. It is
27   thus readily achievable to remove these barriers.
28          48.     On information and belief, as of the dates of Plaintiff’s encounters at the premises
                                                         16
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 17 of 19



 1   and as of the filing of this Complaint, Defendants’ actions, policies, and physical premises have
 2   denied and continue to deny full and equal access to Plaintiff and to other mobility disabled
 3   persons in other respects, which violate Plaintiff’s right to full and equal access and which
 4   discriminate against Plaintiff on the basis of his disabilities, thus wrongfully denying to Plaintiff
 5   the full and equal enjoyment of the goods, services, facilities, privileges, advantages and
 6   accommodations, in violation of 42 U.S.C. sections 12182 and 12183 of the ADA.
 7          49.     Defendants’ actions continue to deny Plaintiff’s rights to full and equal access by
 8   deterring Plaintiff from patronizing Grissom’s Chapel and Mortuary and discriminated and
 9   continue to discriminate against him on the basis of his disabilities, thus wrongfully denying to
10   Plaintiff the full and equal enjoyment of Defendants’ goods, services, facilities, privileges,
11   advantages and accommodations, in violation of section 12182 of the ADA. 42 U.S.C. § 12182.
12          50.     Pursuant to the Americans with Disabilities Act, 42 U.S.C. sections 12188 et seq.,
13   Plaintiff ARTHUR RENOWTIZKY entitled to the remedies and procedures set forth in
14   section 204(a) of the Civil Rights Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being
15   subjected to discrimination on the basis of his disabilities in violation of sections 12182 and
16   12183 of this title. On information and belief, Defendants have continued to violate the law and
17   deny the rights of Plaintiff and other disabled persons to “full and equal” access to this public
18   accommodation since on or before Plaintiff’s encounters. Pursuant to section 12188(a)(2)
19          [i]n cases of violations of § 12182(b)(2)(A)(iv) and § 12183(a)... injunctive relief
            shall include an order to alter facilities to make such facilities readily accessible to
20          and usable by individuals with disabilities to the extent required by this title. Where
            appropriate, injunctive relief shall also include requiring the provision of an
21          auxiliary aid or service, modification of a policy, or provision of alternative
            methods, to the extent required by this title.
22

23          51.     Plaintiff seeks relief pursuant to remedies set forth in section 204(a) of the Civil
24   Rights Act of 1964 (42 USC 2000(a)-3(a)), and pursuant to Federal Regulations adopted to
25   implement the Americans with Disabilities Act of 1990. Plaintiff ARTHUR RENOWITZKY is a
26   qualified disabled person for purposes of section 12188(a) of the ADA who is being subjected to
27   discrimination on the basis of disability in violation of Title III and who has reasonable grounds
28   for believing he will be subjected to such discrimination each time that he may use the property
                                                        17
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 18 of 19



 1   and premises, or attempt to use Grissom’s Chapel and Mortuary, in light of Defendants’ policies
 2   and physical premises barriers.
 3            WHEREFORE, Plaintiff requests relief as outlined below.
 4                                                 PRAYER
 5            Plaintiff has no adequate remedy at law to redress the wrongs suffered as set forth in this
 6   Complaint. Plaintiff has suffered and will continue to suffer irreparable injury as a result of the
 7   unlawful acts, omissions, policies, and practices of the Defendants as alleged herein, unless
 8   Plaintiff is granted the relief he requests. Plaintiff and Defendants have an actual controversy and
 9   opposing legal positions as to Defendants’ violations of the laws of the United States and the
10   State of California. The need for relief is critical because the rights at issue are paramount under
11   the laws of the United States and the State of California.
12            WHEREFORE, Plaintiff ARTHUR RENOWITZKY prays for judgment and the
13   following specific relief against Defendants:
14            1.     Issue a preliminary and permanent injunction directing Defendants as current
15   owners, operators, lessors, and/or lessees of the subject property and premises to modify the
16   above described property, premises, policies and related facilities to provide full and equal access
17   to all persons, including persons with physical disabilities; and issue a preliminary and permanent
18   injunction pursuant to ADA section 12188(a) and state law directing Defendants to provide
19   facilities usable by Plaintiff and similarly situated persons with disabilities, and which provide
20   full and equal access, as required by law, and to maintain such accessible facilities once they are
21   provided; to cease any discriminatory policies, and to train Defendants’ employees and agents in
22   how to recognize disabled persons and accommodate their rights and needs;
23            2.     Retain jurisdiction over the Defendants until such time as the Court is satisfied that
24   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of physically
25   inaccessible public facilities and policies as complained of herein no longer occur, and cannot
26   recur;
27            3.     Award to Plaintiff all appropriate damages, including but not limited to statutory
28   damages, general damages, and treble damages in amounts within the jurisdiction of the Court, all
                                                        18
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:21-cv-03863-EMC Document 1 Filed 05/21/21 Page 19 of 19



 1   according to proof;
 2          4.      Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 3   costs of this proceeding as provided by law;
 4          5.      Award prejudgment interest pursuant to Civil Code section 3291; and
 5          6.      Grant such other and further relief as this Court may deem just and proper.
 6   Date: May 21, 2021                                        /s/ Aaron Clefton
                                                            By AARON CLEFTON, Esq.
 7                                                          Attorney for Plaintiff
 8                                                          ARTHUR RENOWIZTKY

 9

10                                            JURY DEMAND

11          Plaintiff hereby demands a trial by jury for all claims for which a jury is permitted.

12

13   Date: May 21, 2021                                     REIN & CLEFTON

14
                                                               /s/ Aaron Clefton
15
                                                            By AARON CLEFTON, Esq.
16                                                          Attorney for Plaintiff
                                                            ARTHUR RENOWITZKY
17

18

19

20

21

22

23

24

25

26

27

28
                                                       19
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
